
	

114 HR 2403 IH: Coal Healthcare and Pensions Protection Act of 2015
U.S. House of Representatives
2015-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2403
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2015
			Mr. McKinley (for himself, Mr. Aderholt, Mr. Jenkins of West Virginia, Mr. Clay, Mr. Rodney Davis of Illinois, Mr. Johnson of Ohio, Ms. Brownley of California, Mr. Stivers, Mr. Mooney of West Virginia, Mr. Bost, Mr. Michael F. Doyle of Pennsylvania, Mr. Whitfield, Ms. Sinema, Ms. Kaptur, and Ms. Fudge) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act of 1977 to transfer certain funds to the
			 Multiemployer Health Benefit Plan and the 1974 United Mine Workers of
			 America Pension Plan.
	
	
 1.Short titleThis Act may be cited as the Coal Healthcare and Pensions Protection Act of 2015. 2.Inclusion of certain retirees in the Multiemployer Health Benefit PlanSection 402 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232) is amended—
 (1)in subsection (h)(2)(C)— (A)by striking A transfer and inserting the following:
					
 (i)Transfer to the PlanA transfer; (B)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and moving such subclauses 2 ems to the right; and
 (C)by striking the matter following such subclause (II) (as so redesignated) and inserting the following:
					
 (ii)Calculation of excessSuch excess shall be calculated by taking into account only— (I)those beneficiaries actually enrolled in the Plan as of the date of enactment of the Coal Healthcare and Pensions Protection Act of 2015, who are eligible to receive health benefits under the Plan on the first day of the calendar year for which the transfer is made; and
 (II)those beneficiaries whose health benefits, defined as those benefits payable directly by an employer in the bituminous coal industry under a coal wage agreement (defined in section 9701(b)(1) of the Internal Revenue Code of 1986) as a result of a bankruptcy proceeding commenced in 2012, would be denied or reduced.
 (iii)EligibilityAn individual referred to in clause (ii)(II) shall be considered eligible to receive health benefits under the Plan.
 (iv)Requirements for transferA transfer under this subparagraph shall be in an amount equal to the excess calculated under clause (i), and reduced by any amount transferred from a voluntary employees' beneficiary association established as a result of such bankruptcy proceeding to the Plan to pay benefits required under the Plan.
 (v)VEBA transferThe administrator of such voluntary employees’ beneficiary association shall transfer to the Plan any amounts received as a result of such bankruptcy proceeding, reduced by an amount for administrative costs of such association.; and
 (2)in subsection (i)— (A)by redesignating paragraph (4) as paragraph (5); and
 (B)by inserting after paragraph (3) the following:  (4)Additional amounts (A)CalculationIf the dollar limitation specified in paragraph (3)(A) exceeds the aggregate amount required to be transferred under paragraphs (1) and (2) for a fiscal year, the Secretary of the Treasury shall transfer an additional amount, not to exceed the difference between such dollar limitation and such aggregate amount, to the trustees of the 1974 UMWA Pension Plan to pay benefits required under that plan.
 (B)1974 UMWA Pension Plan definedIn this paragraph, the term 1974 UMWA Pension Plan has the meaning given the term in section 9701(a)(3) of the Internal Revenue Code of 1986, but without regard to the limitation on participation to individuals who retired in 1976 and thereafter..
				3.Special rule for certain supplemental benefit plans
 (a)In generalSection 404 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(p)Special rule for certain supplemental benefit plans
 (1)In generalIf contributions are paid by an employer under a plan that provides supplemental benefits solely to participants in a plan described in subsection (c) (or a continuation thereof) that provides pension benefits, such contributions shall not be deductible under this section nor be made nondeductible by this section, but the deductibility thereof shall be governed solely by section 162 (relating to trade or business expenses).
 (2)Tax treatment of planFor purposes of this title, the trust holding the assets of a plan to which paragraph (1) applies shall be treated as an organization exempt from tax under section 501(a).
 (3)Special rule for payments other than to or from a trustFor purposes of this subsection, payments made by an employer to the trustees of a plan described in paragraph (1), and benefits paid by the trustees of such plan, shall be treated as contributions paid to, and benefits paid from, such plan without regard to whether the contributions are paid into, or benefits paid from, the trust holding the assets of such plan..
			(b)Exclusion from wages
 (1)Payroll taxesSection 3121(a)(5) of such Code is amended— (A)by striking or at the end of subparagraph (H);
 (B)by adding or at the end of subparagraph (I); and (C)by adding at the end the following new subparagraph:
						
 (J)under a plan to which section 404(p)(1) applies;. (2)Collection of income tax at sourceSection 3401(a)(12) of such Code is amended by adding at the end the following new subparagraph:
					
 (F)under a plan to which section 404(p)(1) applies, or. (3)Unemployment taxesSection 3306(b) of such Code is amended—
 (A)by striking or at the end of paragraph (19); (B)by striking the period at the end of paragraph (20) and inserting ; or; and
 (C)by adding at the end the following new paragraph:  (21)any payment made to or for the benefit of an individual under a plan to which section 404(p)(1) applies..
					
